[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT           FILED
                      ________________________ U.S. COURT OF APPEALS
                                                        ELEVENTH CIRCUIT
                                                        SEPTEMBER 23, 2010
                             No. 09-12952                   JOHN LEY
                         Non-Argument Calendar               CLERK
                       ________________________

                D. C. Docket No. 08-00099-CR-J-20-TEM

UNITED STATES OF AMERICA,


                                                           Plaintiff-Appellee,

                                  versus

RODOLFO QUINONES-CORREA,
a.k.a. Mello,
a.k.a. Rodolfo Correa Quinones,
a.k.a. Juan Martinez,

                                                        Defendant-Appellant.


                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                     _________________________

                           (September 23, 2010)

Before TJOFLAT, PRYOR and ANDERSON, Circuit Judges.
PER CURIAM:

      David Taylor, appointed counsel for Rodolfo Quinones-Correa in this direct

criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct.

1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Quinones-Correa’s conviction

and sentence are AFFIRMED.




                                         2